Citation Nr: 0808403	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for the residuals of a Staphylococcus infection of the right 
lower extremity.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating action.  

The Board remanded the claim to the RO for further 
development of the record in January 2004.  

In October 2004 the Board issued a decision denying the 
claim.  The veteran thereupon filed an appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  

In a June 2006 Order the Court vacated the Board's October 
2004 decision and remanded the matter for additional action.  

In January 2007 the Board remanded the case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
actions in compliance with the Court's order.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran underwent consensual VA outpatient medical 
treatment in July 2002 for debridement of toenails, during 
which his right great toe was cut; thereafter he developed a 
severe Staphylococcus infection of the right lower extremity.  

3.  The current disability manifested by nerve and muscle 
damage in the right lower extremity is shown to be secondary 
to his severe Staphylococcus infection of the right leg.  

4.  The veteran's current disability is not due to his own 
willful misconduct or any failure by VA caregivers to 
exercise the degree of care that would be expected of a 
reasonable healthcare provider at the time of the service 
provided.  

5.  While some bleeding and infection is a foreseeable 
consequence of the diabetic footcare that the veteran 
received at VA, Staphylococcus sepsis resulting in current 
disability manifested by spontaneous muscle spasms of the 
right lower extremity are related to the episode of infection 
of is not shown to be  a reasonably foreseeable consequence 
of such care.  


CONCLUSION OF LAW

The criteria for compensation for residuals of a 
Staphylococcus infection of the right lower extremity under 
the provisions of 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. 
§§ 1101, 1131, 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310(a), 
3.361, 3.800 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the merits of the claim on 
appeal has been accomplished.  


II.  Analysis

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

A "qualifying additional disability" is one that is not the 
result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished by VA,  and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

To establish causation for a claim under 38 U.S.C.A. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the veteran's disability (as 
explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
medical treatment without the veteran's, or in appropriate 
cases the veteran's representative's, informed consent.  
38 C.F.R. § 3.361(d)(1).  

The VA outpatient treatment records show that the veteran is 
diabetic.  On July 3, 2002, he presented to the VA Medical 
Center (VAMC) in Togus, Maine for debridement of painfully 
long and thickened toenails on both feet.  Although the 
outpatient treatment report asserts that the debridement 
proceeded without incident, the veteran asserts that he noted 
blood in his sock on returning home, and this was verified in 
a December 2002 letter from an acquaintance who had 
accompanied the veteran to his outpatient treatment.  

The VA inpatient treatment notes show that the veteran was 
admitted during the period August 15-23 2002 for acute onset 
of fever and confusion, with pain in the groin and right 
flank.  The discharge diagnosis was that of Staphylococcus 
septicemia secondary to cellulitis, secondary to an infected 
right great toe, secondary to previous clipping of the nails 
two weeks previously.  

The veteran had a VA examination of the feet and joints in 
November 2002 and complained of current burning pain and 
swelling in the right lower extremity, especially in the 
ankle and knee.  Based on review of the records and 
examination of the veteran, the examiner diagnosed 
Staphylococcus septicemia secondary to cellulitis secondary 
to an infected right toe, recovered.  He also diagnosed 
current residuals of a right ankle sprain unrelated to 
problem number one, and probably degenerative joint disease 
of the right knee.  

The veteran testified in October 2004 that, during VA 
outpatient debridement in July 2002, he sustained cuts on 
both great toes; the right great toe became infected within a 
few days.  He reported having current constant pain, 
recurrent muscle cramps, fatigability, and inability to climb 
stairs.  

The veteran underwent a VA examination of the feet in June 
2007 and complained of greatly reduced function of the right 
lower extremity since his Staphylococcus infection in July-
August 2002.  Specifically, the veteran reported chronic 
pain, numbness, weakness, intermittent swelling, and 
debilitating muscle spasms, with resultant instability during 
ambulation.  

The VA examiner performed a detailed clinical examination and 
noted observations in detail.  The examiner witnessed 
spontaneous severe depolarization and severe muscle 
contractions of the muscles in the right calf and lower leg.  
The examiner diagnosed severe muscle spasms of the right calf 
muscles, degenerative disease of the right ankle and right 
knee, and bursitis of the right hip.  

The examiner stated an opinion that high concentration of 
Staphylococcus bacteria, as well as toxic metabolic products 
of the Staphylococcus bacteria, had directly damaged the 
nerves, muscles, and connective tissues in the veteran's 
right lower extremity.  

Because the veteran was diabetic the bacteria and associated 
toxins were able to grow unchecked in the lower extremity for 
many days.  Accordingly, it was at least as likely as not 
that the veteran's current diagnosed severe spontaneous 
muscle spasms of the right lower extremity are directly 
related to the episode of infection of the right foot, 
resulting in severe loss of function of the right lower 
extremity.  

However, the VA examiner opined that the degenerative changes 
noted in the right ankle and knee and the bursitis noted in 
the right hip are not related to the diabetes or to the 
Staphylococcus infection.  

In November 2007 the VA examiner issued addenda in which he 
clarified the diagnosed condition as follows: severe 
spontaneous muscle spasms in the lower right extremity was 
caused by damage to the nerves (neuropathy) and muscles 
(myopathy) secondary to the severe Staphylococcus infection 
of the right leg; Staphylococcus or prolonged Staphylococcus 
infection was known to damage nerves and muscles.  Also, 
severe spasms in the calf muscle would prevent propulsion and 
balance functions in the right leg.  

The VA examiner also provided the following opinions.  First, 
the veteran's additional disabilities as identified in the 
examination were not the result of the veteran's willful 
misconduct.  

Second, the VA examiner stated that VA did not fail to 
exercise the degree of care that would be expected of a 
reasonable healthcare provider at the time of the toenail 
clipping, in that the toenail was cleaned, the veteran was 
given instructions, and minimal bleeding was not an uncommon 
occurrence.  

Third, the VA examiner stated that VA did not furnish care 
without informed consent, as the veteran was shown to have 
been a diabetic undergoing routine diabetic footcare at VA.  

Fourth, the examiner opined that the infection due to toenail 
clipping was not a reasonably foreseeable event; even though 
the veteran is a diabetic, which put him at a slightly higher 
risk of developing a local infection of the foot, 
Staphylococcus sepsis was a very rare event secondary to 
broken skin of the foot.  

Fifth, the examiner stated that VA did not fail to diagnose 
or properly treat the infection (resulting in increased 
disability) because when the veteran became aware of the 
infection he was taken to another hospital, not to the VAMC.  

Sixth, the examiner stated that the veteran did not fail to 
follow post-treatment medical instructions, and accordingly 
did not incur or aggravate a disability that would not have 
developed had he followed instructions.  

Finally, the examiner stated that infection due to toenail 
clipping was a reasonably foreseeable event because the 
veteran was bleeding from both toenails before he left the VA 
podiatry clinic, and minor broken skin on the foot of a 
diabetic could reasonably be linked to the possible 
development of prolonged healing or infection.  

As noted, a qualifying additional disability under 
38 U.S.C.A. § 1151(a)  is one that is not the result of the 
veteran's willful misconduct, and the disability was caused 
by hospital care, medical or surgical treatment, or 
examination furnished by VA, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or (B) an event not reasonably 
foreseeable.  

In this case, the evidence of record establishes that the 
veteran does have an additional disability that is not the 
result of the veteran's willful misconduct.  

The evidence does not show that the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA, and the proximate cause of the disability 
was not carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care, medical or surgical treatment, 
or examination.  Accordingly, the criteria of 38 U.S.C.A. 
§ 1151(a)(A) are not met.  However, the Board finds that the 
evidence shows that the event was not reasonably foreseeable, 
which satisfies the criteria of 38 U.S.C.A. § 1151(a)(B).  

The VA examiner's opinion in November 2007 appears to be 
ambiguous, in that Opinion Number Four as cited hereinabove 
states that the infection due to toenail clipping was not a 
reasonably foreseeable event, while Opinion Number Seven as 
cited above appears to state the opposite (i.e., that the 
infection due to toenail clipping was a reasonably 
foreseeable event).  

However, in context, the examiner's opinion is not ambiguous.  
The examiner is stating that some kind of infection, or 
prolonged difficulty healing, is reasonably foreseeable when 
a diabetic patient's foot is cut; however, Staphylococcus 
sepsis is very rare, and the Staphylococcus sepsis infection 
is not reasonably foreseeable.  

Accordingly, the Board finds that the evidence shows the 
veteran has additional disability not the result of his own 
willful misconduct that was caused by hospital care, medical 
or surgical treatment, or examination furnished by VA, and 
was not reasonably foreseeable by his VA caregivers.  

The criteria for benefits under 38 U.S.C.A. § 1151 are 
accordingly met, and the claim must be granted.  


ORDER

VA compensation benefits under 38 U.S.C.A. § 1151 for the 
residuals of a Staphylococcus infection of the right lower 
extremity as due to VA medical treatment in August 2002 are 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


